DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 07/14/2020.
The preliminary amendment filed 07/14/2020 is acknowledged. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 has been considered by the examiner.

Drawings
The drawings were received on 07/14/2020.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In the title, “substitute “HF” with – High Frequency (HF) --.
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claim 1, substitute “HF” with – high frequency (HF) – (see line 1).
Regarding claim 1, substitute “it” with – the first processing station – (see line 6).
Regarding claim 2, substitute “a plurality of HF transponders” with – the plurality of HF transponders – (see page 4, lines 2, 5, and 6, respectively).
Regarding claim 8, substitute “a device” with – the device – (see line 1).
Regarding claim 8, insert “the” before “HF transponders” (see line 3).
Regarding claim 8, substitute “a plurality of processing stations” with – the plurality of processing stations – (see line 4); and “a conveyor device” with – the conveyor device – (see line 4).
Regarding claim 8, substitute “a particular previously identified HF transponder” with – the particular previously identified HF transponder – (see page 6, line 8).
Regarding claim 8, substitute “an identification of the selected HF transponder” with – the identification of the selected HF transponder – (see page 6, line 13).
Regarding claim 8, substitute “a first previously identified HF transponder” with – the first previously identified HF transponder – (see page 6, line 15).
Regarding claim 8, substitute “a further identified HF transponder” with – the further identified HF transponder – (see page 6, line 16).
Regarding claim 9, substitute “a plurality of the HF transponders” with – the plurality of the HF transponders – (see line 7).
Regarding claim 9, substitute “an identification of the selected HF transponder” with – the identification of the selected HF transponder – (see page 7, line 1).
Claims 3-7 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1, 2, 4-5, and 7-9 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination fails to teach, a device comprising:
a conveyor device which is arranged and configured to guide HF transponders past a plurality of processing stations in a continuous movement;
a first processing station which is arranged and configured to identify HF transponders guided past the first processing station; and
a second processing station having at least a first HF antenna, wherein 
the first antenna has a transmission range which is arranged and configured to simultaneously detect a plurality of the HF transponders guided past the second processing station by the conveyor device,
the second processing station is configured to address the HF transponders previously identified by the first processing station with the first HF antenna and then, if the addressing of a particular previously identified HF transponder was successful, to select the addressed HF transponder detected by the transmission range of the first HF antenna for the transmission of coding data, and to transmit coding data to the selected HF transponder, wherein the transmitted coding data are determined in dependence on an identification of the selected HF transponder by the first processing station, wherein
the second processing station is further adapted, in the case of unsuccessful addressing of a first previously identified HF transponder, immediately to continue with the addressing of a further identified HF transponder following the first identified HF transponder and, if the addressing of the further identified HF transponder was successful, to code that HF transponder, and to address the first identified HF transponder again when coding of the further identified HF transponder is complete.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miura (US 10,217,035) discloses an IC tag issuing apparatus.
Mizukawa et al. (US 8,111,142) discloses a non-contact ID tag writing apparatus.
Ochiai et al. (US 2010/0156615) discloses a device for issuing RFID holding medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887